Per Curiam. This cause of action was brought against appellant for violation of Sec. l’of Chap. 24 of the Revised Ordinances of the city of Danville, entitled “ Peddlers,” in words and figures following, to-wit: “ Section 1. The selling of goods, wares, merchandise or other articles, or offering of the same for sale by any person transiently or temporarily in the city for the purpose of selling or disposing of the same at retail, whether in any room or building as a temporary place of business or at any stand, uninclosed place, or other place of any kind, and the selling of goods, wares, merchandise or other articles of value or the offering of the same for sale at retail, or the soliciting the sale of any book or other article by sample or otherwise, for future delivery, at retail, by any person traveling or going about from place to place within the city, on foot or in a vehicle of any kind, or whether such person resides or does business within said city or not, shall be deemed peddling, and the person so engaged in such selling or offering to sell as aforesaid, shall be deemed a peddler, and subject to the provisions of this chapter. " Section 2. Whoever shall peddle or attempt to peddle goods, wares, merchandise or other articles of value without first obtaining a peddler’s license, shall be fined not less than §5 nor more than §100, for each offense.” It is admitted that appellant, by his agent, James M. Shelby, went from house to house soliciting and taking orders for the goods of appellant in his store, and afterward delivered said goods by said agent, within said city; that neither the appellant nor his agent had a license or permit to solicit or take orders in said city, under this ordinance; and upon the above state of facts appellant was fined, and brings the case here for review. We are of opinion that the ordinance under which appellant was convicted was broad and more extensive than the city council had power to pass. We had occasion in the case of Sampson B. Rawlings v. The Village of Cerro Gordo, 32 Ill. App. 215, to express our views at length upon this question, and it is therefore unnecessary to repeat them. See, also, Emmons v. City of Lewistown, filed March 31, 1890. The judgment of the court will be reversed. Judgment reversed.